Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00793-CV

                                IN THE INTEREST OF J.J.S.

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01218
                        Honorable Martha B. Tanner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. It is ORDERED that no costs of appeal shall be assessed
against appellant.

       SIGNED February 25, 2015.


                                                _____________________________
                                                Karen Angelini, Justice